Per Curiam.

The eleventh section of “ the act for regulating trials of issues, and for returning able and sufficient jurors,” (1 N. R. L. 325. sess. 36. ch. 4.) supersedes the necessity of a venire in each particular cause. In the case of The People v. M‘Kay, which was in the Oyer and Terminer, there was no venire at all; for the paper purporting to be a venire, not having the seal of the Court, was considered a nullity. But the general venire in this case, was under seal, and was regularly returned with the panels of jurors annexed. And though it may have been tested out of term, it was not, therefore, void ; but the Court of Sessions had the power to amend it, by altering the teste to the last day of the preceding Court, it being the mere act of the clerk ; and the defendant in the Court below could not take advantage of such an error or irregularity, in arrest of judgment.
Motion granted.